The only evidence in proof of the act of rape was given by the one upon whose person it was alleged to have been committed, a girl fourteen years old.
As stated in the opinion of the majority of the court she swore to having had with defendant "sexual intercourse" four times, but there was no testimony whatsoever that she knew what constituted sexual intercourse. True she was not asked the question whether she knew what constituted sexual intercourse, and if it were suggested that defendant might have developed by questioning that she did not know what constituted sexual intercourse it would be a sufficient answer to say that no obligation rested on defendant to aid the state in making a case against himself. Whether the state made a case against the defendant must be determined from the evidence actually adduced.
There is no presumption that a girl fourteen years old knows what constitutes sexual intercourse, and the most that could be claimed from the evidence contained in the bill of exceptions in the present case is that the girl was subjected to what she thought was sexual intercourse.
Otherwise stated, her testimony was only a legal *Page 154 
conclusion, and a legal conclusion will not suffice as a statement of fact, or facts, even in a civil case. This principle was applied in the case of De Weese v. Security SavingsAssociation of Dayton, 126 Ohio St. 480, 186 N.E. 4.
In this dissent I am now speaking only of the rule I think applicable in the present case, where, as we have said, the testimony is solely that of a girl fourteen years old, who might well have regarded conduct of herself and defendant as sexual intercourse without penetration of the male organ.
It should not be overlooked that Section 13444-24, General Code, defines in plain words one of the essentials to conviction of a crime involving carnal knowledge or sexual intercourse to be proof of penetration.